ON MOTION FOR REHEARING.
PER CURIAM.
We construed appellant’s brief to abandon the contention that the court improperly modified its instruction numbered 4. The language of the brief seemed to be directed to submitting a theory of negligence not counted on by the petition. As we did not see how the modification had that effect we construed the point as abandoned. Counsel say we erred in that construction, and, assuming so much, how does the interpolation submit a theory of negligence not pleaded? All of the instruction but the interpolation was appellant’s own language. The interpolation in substance referred the jury to the other instructions (which set forth the very acts of negligence complained of) and told the jury that if ap*344pellant was not guilty of the negligence there defined and which led up to Mrs. Westervelt’s injury, but if she was injured solely by reason of the condition of the ground, then she could not recover. The modification was proper; because if A does a negligent act which contributed to the injury of B, A is responsible so long as B does no negligent act contributing to his own injury. If other things or conditions contribute to the injury, that does not relieve A. So that the mere depression in the ground was no defense unless the Transit Company was free from negligence contributing to the injury of the woman in alighting from the ear. The interpolation gave voice to that principle. The motion for a rehearing is overruled.